Citation Nr: 0103905
Decision Date: 02/08/01	Archive Date: 03/12/01

DOCKET NO. 98-12 081               DATE FEB 08, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain,
currently rated as 40 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran performed verified active duty from July 1972 to July
1978, and from November 1978 to July 1991.

This matter came to the Board of Veterans' Appeals (Board) from a
decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Newark, New Jersey.

With respect to the rating assigned the lumbar disorder the Board
notes that in January 1999, the RO assigned a 40 percent rating,
effective from July 3, 1997; assigned a temporary total rating
based on convalescence, effective from November 10, 1997; and
assigned a 20 percent rating, effective from May 1, 1998. By rating
action of March 2000, the RO determined that an increased rating of
40 percent was warranted for lumbosacral strain. An effective date
of May 1, 1998 was assigned. Although a higher rating of 40 percent
has been assigned, it is not the maximum rating available for this
disability, therefore the appeal continues. AB v. Brown, 6 Vet.
App. 35 (1993).

On review of the evidence of record, it appears that the issues of
entitlement to service connection for iliac bone crest graft
residuals, to include the issue of entitlement to a separate
evaluation for any donor site scarring, have reasonably been
raised. These issues, however, are not currently developed or
certified for appellate review. Accordingly, they are referred to
the RO for appropriate consideration.

REMAND

Service connection is in effect for a lumbosacral strain, currently
rated as 40 percent disabling under the provisions of 38 C.F.R.
4.71a, Diagnostic Code 5 293 (2000). Diagnostic Code 5293
contemplates intervertebral disc syndrome. A 40 percent rating is
assigned for severe intervertebral disc syndrome when there are
recurring attacks, with intermittent relief. A 60 percent rating is
assigned for pronounced intervertebral disc syndrome with
persistent symptoms compatible with sciatic neuropathy with
characteristic pain and demonstrable muscle spasm, absent ankle
jerk, or other neurological findings appropriate to site of
diseased disc, little intermittent relief

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court
of Appeals for Veterans Claims (Court) held that in evaluating a
service-connected disability, the Board erred in not adequately
considering functional loss due to pain under

- 2 -

38 C.F.R. 4.40 (2000) and functional loss due to weakness,
fatigability, incoordination or pain on movement of a joint under
38 C.F.R. 4.45 (2000). The Court held that a diagnostic code based
on limitation of motion does not subsume 38 C.F.R. 4.40 and 4.45,
and that the rule against pyramiding set forth in 38 C.F.R. 4.14
(2000) does not forbid consideration of a higher rating based on a
greater limitation of motion due to pain on use, including flare-
ups.

Although Diagnostic Code 5293 is not based on limitation of motion,
VA's General Counsel has held that when a veteran receives less
than the maximum evaluation under 5293 based on symptomatology
which includes limitation of motion, consideration must be given to
38 C.F.R. 4.40 and 4.45, even though the rating corresponds to the
maximum rating under another DC pertaining to limitation of motion.
VAOPGCPREC 36-97; 63 Fed.Reg. 31,262 (1998).

In this case, however, the VA examinations conducted in February
1998 and November 1999 did not fully address the specific
considerations required by DeLuca. Therefore, the evidence of
record is insufficient to decide the issue of an increased rating
with any certainty. Since the Board cannot exercise its own
independent judgment on medical matters, further examination is
required, to include an opinion based on review of the entire
record. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Hence, in
light of DeLuca, additional development is in order.

Moreover, in November 2000, the President of the United States
signed into law the Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 114 Stat. 2096 (2000). This act introduces several
fundamental changes into VA's adjudication process. As these
procedures could not have been followed by the RO at the time of
the above referenced rating decision, and as these procedures are
more favorable to the appellant than those previously in effect,
further development is in order. Bernard v. Brown, 4 Vet. App. 384,
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In light of the Veterans Claims Assistance Act of 2000, the RO must
obtain from the veteran, the names and addresses of all medical
care providers who have treated him for his lumbar disability since
November 1999. The records should be secured

3 -

and associated with the claims folder. Under Section 3 of the
Veterans Claims Assistance Act of 2000, (to be codified at 38
U.S.C. 5103A(b)), VA must make reasonable efforts to obtain
relevant records that the claimant adequately identifies to VA and
authorizes VA to obtain.

Accordingly, this case is REMANDED to the RO for the following
actions:

1. The RO should contact the veteran, and request that he identify
any health care provider who has recently treated him for his
lumbar disability. Based on his response, the RO should attempt to
procure copies of all records which have not previously been
obtained from identified treatment sources. All attempts to secure
this evidence must be documented in the claims folder by the RO.
If, after making reasonable efforts to obtain named records the RO
is unable to secure same, the RO must notify the appellant and (a)
identify the specific records the RO is unable to obtain; (b)
briefly explain the efforts that the RO made to obtain those
records; and (c) describe any further action to be taken by the RO
with respect to the claim. The veteran must then be given an
opportunity to respond.

2. Thereafter, the veteran should be afforded a VA orthopedic
examination to determine the nature and severity of his lumbar
spine disability. Such tests as the examining physician deems
necessary are to be performed. The examination should include
complete observations of the range of motion of the affected area.
All findings should be reported. The examiner should determine
whether the lumbar spine exhibits weakened movement, excess
fatigability, or incoordination attributable to the service-
connected disability; and if feasible, these determinations should
be expressed in

- 4 -

terms of the degree of additional ranges of motion loss due to any
weakened movement, excess fatigability, or incoordination. The
examiner should further express an opinion on whether pain
significantly limits functional ability during flare-ups or on
repeated use over a period of time. This determination should also,
if feasible, be portrayed in terms of the degree of additional
ranges of motion loss due to pain on use or during flare-ups. The
examiner should also record any objective evidence of painful
pathology, as well as the presence of absent or diminished
reflexes. The examiner should identify manifestations of the
veteran's service-connected disability and distinguish those
manifestations from any coexisting nonservice-connected
disabilities. The claimsfolder must be made available to the
examiner for review in conjunction with the examination, and the
examiner should acknowledge such review in the examination report.

3. The veteran is hereby notified that it is his responsibility to
report for all examinations, to cooperate in the development of the
claim, and that the consequences for failure to report for a VA
examination without good cause may include denial of the claim. 38
C.F.R. 3.158, 3.655 (2000). In the event that the veteran does not
report for any ordered examination, documentation should be
obtained which shows that notice scheduling the examination was
sent to the last known address. It should also be indicated whether
any notice that was sent was returned as undeliverable.

4. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted

- 5 -

and completed in full. If any development is incomplete, including
if the requested examination does not include all test reports,
special studies or opinions requested, appropriate corrective
action is to be taken.

5. The RO should then readjudicate the claim of entitlement to
increased evaluation for a lumbar spine disability in light of
DeLuca, and 38 C.F.R. 4.40, 4.45. With respect to the
readjudication of this claim the provisions of the Veterans Claims
Assistance Act of 2000 must be complied with.

Thereafter, the RO should again review the claim. If any benefit
sought on appeal remains denied, the veteran and his representative
should be furnished a supplemental statement of the case. The
veteran and his representative should then be given the opportunity
to respond thereto. The appellant has the right to submit
additional evidence and argument on the matter or matters the Board
has remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

DEREK R. BROWN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

6 - 



